The Surrogate.
The decree admitting this decedent’s will and codicil to probate may be opened, for the purpose of allowing their former contestant to obtain a construction of that clause in the codicil, by which it is provided that the proceeds of sale of certain lots on Ninth avenue in this city shall “ go to and form a part of the testator’s personal estate, and shall be divided in like manner as provided in his will for the disposition of his “ other personal estate.” For the reasons urged by counsel for the contestant, I am of the opinion that, by the provision above referred to, the proceeds in question go to Mrs. Baker during her life or widowhood, and at her death or marriage to her issue, and to the contestant and his issue, in accordance with the scheme established by the fourth clause of the will.